Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Gregory Clinton, on 08/13/2021.

Claim 25 of the instant application has been amended based on the latest claims submitted on 07/20/2021, and it has been amended as follow:
Claim 25 (Currently Amended). The method of claim [[6]] 21, further comprising: 
transmitting, to the UE, third downlink control information based on the first search space configuration, 
wherein the downlink control channel is monitored based on the second search space configuration after T symbols from a transmission of the third downlink control information, and 
wherein after a channel occupancy interval indicated by the third downlink control information, the downlink control channel is monitored based on the first search space configuration.

Reasons for Allowance
Claims 16-35 are allowed for the same reason as stated in the Notice of Allowance issued on 08/09/2021.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHIREN QIN/Examiner, Art Unit 2411